Case 1:21-cv-00586-APM Document 18 Filed 06/08/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF COLUMBIA

Representative ERIC SWALWELL,

Plaintiff,
V.

DONALD J. TRUMP, in his personal
capacity, DONALD J. TRUMP JR.,
Representative MO BROOKS, and
RUDOLPH GIULLIANI,

Defendants.

 

Civil Action No. 21-cv-00586-APM

 

AFFIDAVIT OF SERVICE ON MO BROOKS

 

Personally, appeared before the undersigned officer duly authorized by law

to administer oaths, Christian Seklecki, who, after being duly sworn, deposes and

states the following:

Affiant states that he is over 18 years of age, a citizen of the United States,

and not a party to the lawsuit. The statements are true and correct and based upon

my personal knowledge.

Page | of 4
Case 1:21-cv-00586-APM Document 18 Filed 06/08/21 Page 2 of 4

2.

On June 6, 2021, at 12:14 p.m. (CDT), I served MO BROOKS by leaving a
copy of aSUMMONS IN A CIVIL ACTION and COMPLAINT, in the above-
styled action, with MARTHA BROOKS, a person of suitable age and discretion,
residing and served at 7610 Foxfire Drive SE, Huntsville, Alabama 35802, a usual
place of abode for MO BROOKS.

3.

MARTHA BROOKS is a Caucasian female, approximately 64-years-old,
5’7” and 145 lbs.

4,

I initially tried making contact with the occupants of the residence by going
to the front door, knocking, ringing the intercom, and ringing the front-door-
security device (similar to a RING system). However, there was no answer.

5.

After waiting nearby, I eventually saw a Toyota Highlander (AL: 47AC504
— Registered to MO BROOKS and MARTHA BROOKS) pull into the driveway of
the residence. I followed and also drove down the driveway. When I stopped my
car at the bottom of the hill, the Toyota Highlander was parked in a parking garage

and the parking garage door was open. I got out of my car and walked to the

Page 2 of 4
Case 1:21-cv-00586-APM Document 18 Filed 06/08/21 Page 3 of 4

driver’s side door of the Toyota Highlander. As I was approximately two or three
feet away, the driver’s side door opened, and I recognized the female in the
driver’s seat to be MARTHA BROOKS. I extended the papers towards the woman
for her to accept and said, “Mrs. Brooks, I am serving you with legal paperwork.
This is for your husband, Mo Brooks.” As MARTHA BROOKS exited her car, I
asked her if she wanted me to hand her the papers. She did not answer but yelled at
me to leave and told me that she is calling the police. I then said, “Ok, I’m putting
them on the floor right there.” I then dropped the papers near her feet and reminded
her that the papers have been served. | then immediately walked back to my car to
leave the property. However, I was unable to immediately leave because

MARTHA BROOKS walked around to the rear of my car, ostensibly to note my
license plate, and reversing back up the driveway was the only way to leave. After
approximately five or six seconds, MARTHA BROOKS walked back around my
car and towards the direction of her car. The moment I saw she was clear of my

intended path off the property, I reversed up the driveway and left the area.

(signatures on next page)

Page 3 of 4
Case 1:21-cv-00586-APM Document 18 Filed 06/08/21 Page 4 of 4

 

Affiant — Christian Seklecki

Sworn to and subscribed to before me
This 7 day of “June 2021 Lage te

 
 
   
 
    

 
 
 
    

  

 

lpn Qe. Jf >, CONNOR MORGAN
Yr Ocoee .  Eta@ PI Notary Public, Cobb Co., Georgia
Notary Public ‘ ey My Commission Expires 5-6-2025

é
ae.

Page 4 of 4
